Citation Nr: 1535772	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to June 4, 2004, and in excess of 50 percent as of June 4, 2004, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 6, 2006, and in excess of 60 percent as of March 6, 2006, for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  March 2006 rating decisions increased the Veteran's evaluations for PTSD to 50 percent effective June 4, 2004, and IHD to 60 percent effective June 6, 2006.  As the RO did not assign the maximum disability ratings possible for the entire period on appeal, the appeal for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In a January 2014 decision, the Board again remanded the IHD claim, granted a 30 percent evaluation for PTSD prior to June 4, 2004, and denied an evaluation in excess of 50 percent for PTSD as of June 4, 2004.  The Veteran appealed the Board's PTSD decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued Memorandum Decision setting aside the Board's January 2014 denials of an evaluation in excess of 30 percent prior to June 4, 2004 and in excess of 50 percent as of June 4, 2004.  The Board's grant of an increase from 10 percent to 30 percent prior to June 4, 2004 was untouched.  The remaining issues have subsequently been returned to the Board.

The issue of entitlement to an initial increased rating for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  Prior to June 4, 2004, the Veteran's PTSD was manifested by irritability, depression, anxiety, fair insight, intact to poor judgment, and, at times, loss of control at work resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, nor by symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired abstract thinking.

2.  Beginning June 4, 2004, the Veteran's PTSD was manifested by transient hallucination, anxiety, withdrawal, nervousness, fearfulness, insomnia, depression, loss of interest in leisure activities, and diminished concentration resulting in occupational and social impairment with reduced reliability and productivity; but not by occupational or social impairment with deficiencies in most areas, nor by symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2004, the criteria for an evaluation in excess of 30 percent have not been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning June 4, 2004, the criteria for an evaluation in excess of 50 percent have not been met for PTSD.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

As noted above, the Board remanded this matter in April 2013. The Board instructed the AMC to obtain outstanding VA treatment records, provide the Veteran an updated examination to determine the current severity of his PTSD, and to readjudicate the claim.  Subsequently, outstanding VA treatment records were associated with the Veteran's electronic claims folder, he was afforded an examination in April 2013, and his claim was readjudicated in a May 2013 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2001, January 2006, and February 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In a March 2006 letter, the RO notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in various SSOCs, most recently issued in May 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 


Since the PTSD appeal is of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the May 2013 SSOC.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The Veteran was provided with VA examinations throughout the appeal period, most recently in April 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient evidence to adjudicate the Veteran's claims.  Furthermore, neither the Veteran nor his representative has stated, nor is there evidence indicating, that there has been a material change in the severity of his PTSD since he was examined in April 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran declined to present testimony before a Veterans Law Judge for the PTSD issue.  Thus, the duties to notify and assist have been met.



Analysis

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current evaluations: 30 percent rating prior to June 4, 2004, and 50 percent rating thereafter. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO staged the Veteran's evaluation and will determine whether further staged ratings are warranted. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders, including anxiety disorder, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2015).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2015).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Code 9411 (2015).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 


A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id. The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the United States Court of Appeals for the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Prior to June 4, 2004

On VA examination in June 1998, the Veteran reported that he did his job (as a teacher) well but had problems with his students and their parents due to loss of control.  He indicated that he was very strict at home, and had very poor relationships with his neighbors. 

On evaluation, the examiner observed that the Veteran was clean; adequately dressed and groomed; and alert and oriented to time, place, and person.  His mood was depressed; affect was constricted; attention, concentration, and memory were good; speech was clear and coherent; and insight and judgment were fair.  He demonstrated good impulse control.  The Veteran was not hallucinating, nor suicidal or homicidal.  A diagnosis of dysthymia with anxiety features was noted, and a GAF score of 80 was assigned. 

A January 2002 VA treatment record reflected that the Veteran was assessed with anxiety and depressive disorder. 

The Veteran was afforded another VA examination on January 2, 2002, during which time he reported being irritable, having poor frustration tolerance, being bothered by practically everything, and feeling sorry for the way he reacted. 

The examiner noted that the Veteran was adequately dressed and groomed.  He was alert; very well aware of the interview situation; and was cooperative with the interview.  He was oriented in person, place, and time; and did not demonstrate abnormal tremors, tics, or mannerisms.  The Veteran's affect and memory were adequate, mood was basically depressed, judgment was maintained, and insight was fair.  The examiner commented that the Veteran was able to maintain his job as a teacher and had a stable relationship with his wife and children.  Although the Veteran reported becoming verbally aggressive at home, he indicated that he usually recognized this part of his emotional situation and he tried to help around the house, got involved doing different things, and shared with his family.  The examiner found the Veteran's disability to be of mild to moderate severity as he was able to work and maintain stable interpersonal relationships.  A diagnosis of PTSD with depression was noted, and a GAF score of 60 was assigned. 

The March 2003 notice of disagreement from the Veteran's representative summarized a November 1997 psychiatric evaluation report from N. M. K., MD.  The Board has reviewed this summary as well as the actual evaluation report.  Dr. N. M. K. concluded that the Veteran was "severely impaired" in functioning at an emotional and social level and that he was "totally and permanently incapacitated to work."  Her conclusions are not supported by the remainder of her interview.  

Significantly, despite her conclusion that the Veteran is severely impaired socially and unable to work, Dr. N.M.K. makes the contradictory finding that he is married and working full time as a teacher.  There was also no notation of any problems with his marital or family relationships.  Similarly, although he reported feeling aggressive towards his students, there was no indication that he actually experienced any problems in the workplace related to this aggression, e.g. disciplinary actions or evaluations.  He instead credited his positive relationships with his coworkers and their resulting ability to help him as the reason for his continued employment.  With regard to the Veteran's memory, the report concludes that immediate and short-term memory were affected based on a single test.  His recent memory was noted as partially affected based on an inability to remember his appointment time.  However, there is no indication that he was late or missed his appointment.  Moreover, despite his extremely detailed descriptions of his experiences and stressors in Vietnam, Dr. N. M.K. only listed his remote memory as "partially preserved."  These evaluations seem to have been made based on limited information and are contradicted by other parts of the evaluation.  Finally, the report assessed the Veteran's insight as nil, prognosis as poor, and ability to handle funds as impaired, each without any explanation or rationale.  In light of these discrepancies and contradictions between the documented complaints in the evaluation report and Dr. N. M. K.'s ultimate conclusions, the Board is skeptical of her conclusions and does not afford the November 1997 report as much probative weight as the VA examinations which provide specific supporting examples and explanations for any conclusions made.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to its weight); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

Based on the evidence, the Veteran's symptoms do not warrant a rating in excess of 30 percent for the period prior to June 4, 2014.  The Veteran's symptoms and the severity thereof did not demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; or disturbances of motivation and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The presence or absence of certain symptoms is not necessarily determinative.  The presented symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  

The examiners and clinicians found only moderate impairment, and the Veteran's GAF score of 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This score is congruent with a 30 percent evaluation.  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Indeed, while the Veteran reported that he had a difficult relationship with his neighbors, he demonstrated a stable relationship with his wife and children.  Moreover, while he was noted to have slow speech, there is no indication of symptoms such as circumstantial, circumlocutory, or stereotyped speech.  There was also no report of symptoms such as difficulty in understanding complex commands, panic attacks, or impaired abstract thinking.  While he was assessed as having impaired judgment on several examinations, the overall level of symptomatology and the severity thereof was contemplated in assigning the 30 percent evaluation and was not shown to result in occupational and social impairment with reduced reliability and productivity.  In sum, an evaluation in excess of 30 percent is not warranted prior to June 4, 2004.  See supra Fenderson v. West, 12 Vet. App. 119 (1999). 

Beginning June 4, 2004

A June 4, 2004, VA treatment record showed that the Veteran was well-dressed and groomed, and somewhat apprehensive.  He was alert; oriented to time, place, and person; his mood was depressed; and his affect was constricted.  His speech was clear, relevant, and goal-directed.  The Veteran endorsed auditory hallucinations and continued to have flashbacks from Vietnam.  His memory was preserved but his ability to concentrate on task was diminished.  Also, insight and judgment were adequate.  Diagnoses included PTSD and major depression with psychosis; and a GAF score of 55 was assigned. 

In September 2004, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  The clinician observed that the Veteran was calm and more relaxed.  He was alert; and oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was more appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnoses of PTSD and major depression with psychosis were noted, and a GAF score of 60 was assigned. 

On VA examination in January 2005, the Veteran reported that in the last year he had been sad, depressed, irritable, anxious, restless, and tense.  He had lost interest for daily living activities and lost energy.  He also complained of insomnia, and an inability to concentrate or feel pleasure in daily tasks.  The Veteran had been married for 34 years and reported no marital problems, but did indicate having poor social relations and poor leisure activities. 

On evaluation, the examiner observed that the Veteran was appropriately dressed with adequate hygiene.  It was noted that he was cooperative, spontaneous, and established eye contact with the examiner.  Also, he was alert and in contact with reality without evidence of psychomotor retardation or agitation, or any abnormal involuntary movement.  His thought process was coherent and logical without looseness of association, disorganized speech, delusions, or hallucinations.  Additionally, the Veteran did not have any phobias, obsessions, panic attacks, or suicidal ideas.  With regard to thought content, there was evidence of intrusive, recurrent, and distressing thoughts about his traumatic experiences which interfered with his daily living activities.  His mood was anxious and depressed, and affect was constricted and appropriate.  He was oriented to person, place, and time; and his memory for recent, remote, and immediate events was intact.  Also, the Veteran's abstraction capacity was normal, judgment was good, and insight was fair.  The examiner commented that all of the symptoms described seriously interfered with the Veteran's employment and social functioning.  However, there was no impairment of thought process and communication, or evidence of inappropriate behavior and he was able to maintain basic activities of daily living. 

The examiner noted that the Veteran was unable to establish adequate interpersonal relationships with his family and neighbors, or have adequate leisure activities.  It was noted that these problems and his poor quality of life were precipitated by his chronic PTSD for which he had a poor prognosis.  A diagnosis of PTSD was noted and a GAF score of 50 was assigned to reflect serious symptoms and serious impairment in social and occupational functioning. 

A February 2005 clinical note reflected that the Veteran's depression was stable. 

A May 2005 record noted that he was well-dressed and groomed without psychomotor disturbances.  He was alert; oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnoses of PTSD and major depression with psychosis were noted, and a GAF score of 60 was assigned. 

In August 2005, the Veteran was noted to well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnoses of PTSD and major depression with psychosis were noted, and a GAF score of 60 was assigned. 

In June 2007, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was anxious; affect was restricted; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations but flashbacks continued.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 50 was assigned. 

In September 2007, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was anxious; affect was restricted; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations but flashbacks continued.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 50 was assigned. 

In March 2008, the Veteran was well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was euthymic; affect was appropriate; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations or flashbacks reported at that time.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 65 was assigned. 

In November 2008, the Veteran was observed to well-dressed and groomed without psychomotor disturbances.  He was also alert; and oriented to time, place, and person.  His mood was euthymic; affect was appropriate; and speech was clear, relevant, and goal-directed.  No auditory hallucinations or flashbacks were reported.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 65-70 was assigned. 

An April 2011 social work report noted that the Veteran had a good relationship with his two grown sons.  With regard to leisure time, he indicated that he enjoyed staying at home, sometimes he cooked, read the newspaper, performed house chores, or just used the hammock.  He also stated that on occasions, he played dominos with friends and drank beers on weekends.  The Veteran mentioned that his wife and sons were his main support.  He reported anxiety, and his wife reported that the Veteran was sad, tearful, anxious, and uncommunicative.  He and his wife indicated that they wanted to improve communication.  The clinician also indicated that the Veteran's relationship problems included withdrawal, apathy, isolation, and communication problems. 

The clinician observed that the Veteran had an adequate personal hygiene; and was oriented in time, person, and place.  He denied any suicidal or homicidal ideas, and hallucinations. 

Additional social work notes dated in May 2011, July 2011, and December 2011 showed that the Veteran exhibited an adequate personal hygiene; and was oriented to time, person, and place.  He denied suicidal or homicidal ideas, and hallucinations.

Most recently on VA examination in April 2013, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and inability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  His PTSD symptoms included depressed mood with crying bouts, anxiety, nervousness, and fearfulness.  A GAF score of 65 was assigned. 

The Veteran's PTSD symptoms do not warrant a rating in excess of the assigned 50 percent for period from June 4, 2004.  Although the January 2005 VA examiner indicated that the Veteran's symptoms seriously interfered with his employment and social functioning, there is no indication that such impairment resulted in deficiencies in most areas.  The Veteran complained of depression and difficulty with social relationships, but at the same time did not report work or marital problems.  In fact, despite his assessment of serious interference with employment and social functioning, the examiner did not find deficiencies in judgment or thinking and provided no explanation of the alleged difficulties in work and family relations, particularly in light of the Veteran's self-reported 34 year marriage with no problems noted.  

Moreover, while not outcome determinative, the Veteran denied suicidal ideation; his speech was always noted to be clear, relevant, and goal-directed; he was consistently adequately groomed; he did not have any obsession, or panic attacks; and he was oriented to time, person, and place.  His current symptoms include anxiety, withdrawal, nervousness, fearfulness, insomnia, depression, loss of interest in leisure activities, diminished concentration, and disturbances of motivation and mood.  The presence or absence of certain symptoms is not necessarily decisive.  The symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

In this regard, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.  While he was noted to have an inability to establish adequate interpersonal relationships, the record consistently showed that he had a good relationship with his wife and his grown children.  He has also reported that he enjoyed leisure activities and played games with his friends.  There is no thought process problems.  

To the extent that he has claimed deficiencies in employment due to this PTSD, this is but one area of functioning listed in the rating criteria.  In order to receive a higher evaluation of 70 percent, he must demonstrate deficiencies in most areas.  Without evidence of similar deficiencies in family relations, judgment, or thinking, the Board cannot find that the Veteran has deficiencies in most areas.  Any deficiencies in a limited number of areas, such as work and mood, are contemplated by his current 50 percent evaluation.  Furthermore, according to the Veteran's most recent VA examination report, his symptoms have appreciably improved such that they are currently more congruent with a 10 percent disability.  Despite this improvement, the Board will not disturb the 50 percent evaluation.  In any case, the criteria for an evaluation in excess of 50 percent have never been met. 

Furthermore, his GAF scores of 50, 55, 60, 65, 65-70 are within the purview of a 50 percent evaluation.  Scores from 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy or theft within the household) but generally functioning pretty well, and having some meaningful interpersonal relationships.  38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  While the Veteran has been assigned a GAF of 50, the Board finds that, as addressed above, the overall level of disability due to the types of symptoms present and the severity of those symptoms results in no more than occupational and social impairment with reduced reliability and productivity. 

Moreover, the Veteran has not been shown to warrant a 100 percent evaluation for his PTSD.  While hallucinations were noted at times, there is no indication that they were persistent as they were transient at best.  Significantly, there is no evidence of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9411 (2015).

It is again noted that the criteria for a 50 percent rating were not shown to be approximated until June 4, 2004.  The Veteran was noted, as of that date, to have difficulty concentrating and he endorsed auditory hallucinations.  In light of the severity of the symptoms presented as of June 4, 2004, a higher rating was warranted as of that date but not prior thereto. 

It is noted that the Board considered all the psychiatric symptomatology in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In sum, the criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time during the appeal period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the claim for an increased evaluation, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether the Veteran is entitled to any additional staged ratings for his PTSD throughout the appeals period.  However, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent and 50 percent disability ratings throughout the appeal period.  His symptoms and level of impairment were generally consistent throughout each of the staged periods.  There is no indication of material worsening during these periods to warrant additional staged ratings.  See Fenderson, supra.  Further, as noted above, the Veteran's PTSD seems to have improved to the point of no longer meeting the criteria for a 50 percent evaluation.  However, the Board will not disrupt the RO's actions or assign a staged rating of 10 percent for the more recent period.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's various disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

The Veteran's occupational and social impairment is explicitly considered in the criteria for evaluating his psychiatric disability.  Also, the Veteran's symptoms, including irritability, depression, transient hallucinations, anxiety, withdrawal, nervousness, fearfulness, insomnia, and disturbances of motivation and mood are contemplated by the rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2015). 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to June 4, 2004, entitlement to an evaluation in excess of 30 percent for PTSD is denied.

Beginning June 4, 2004, entitlement to an evaluation in excess of 50 percent for PTSD is denied.


REMAND

In a May 2015 statement, the Veteran clarified that he wished to attend a video conference hearing regarding his IHD claim.  He has not yet received or been scheduled for a hearing.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  This issue is remanded to the San Juan RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board regarding the IHD claim.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


